SimrALL, J.,
delivered the opinion of the court.
*340This was an action of ejectment brought by the plaintiffs in error, to recover possession of a parcel of land on the bay of Boboxi.
The defendant pleaded the general issue, and several special pleas, setting up the statute of limitations of seven and ten years (and other matters not necessary to be stated), in bar of the action.
To these pleas there were demurrers. To some of the pleas the demurrers were sustained, and overruled as to others.
These rulings of the circuit court are assigned for error.
At the common law the defendant, was permitted to make defense upon the terms that he entered into the consent rule, and pleaded the general issue. No other plea was admissible.
The statute, in dispensing with the fictions which pertained to the common law action, still confined the defendant to the plea of not guilty. Code .1857, p. 386, art. 3, under which he “ may give in evidence any lawful defense to the action,” except that if the defendant shall desire to dispute or deny his possession at the commencement of the action, he may do so by special plea. See art. 8, p. 387. This modification became necessary because of the 5th art., which made the plea of general issue have the effect of an admission that the defendant was in possession “ at the time of the commencement of the action.”
The action then, as regulated by statute, admits all defenses under the “plea of not guilty,” except the single one of nonposseBsion, which must be made by special plea.
All the matters relied upon in the several special pleas were available under the general issue. Indeed, the statute dispensed with special pleading, with the exception above named. It would have been proper for the court to have ordered these pleas to have been withdrawn from the files, or to have sustained the demurrers to them, as alien to this form of action. It is not necessary therefore to consider their merits, or the decisions of the court upon them.
Both parties claim the locus in quo, through Rosalie Ladner; the *341plaintiffs as her heirs at law, the defendant by mesne conveyance from her.
The plaintiffs read in evidence a patent from the United States, dated in 1847, to Angeline Fasiar, embracing the land in controversy, in virtue of a right confirmed under an act of congress of 1819, and proved that their mother, who was dead, was a daughter and one of the heirs of the said Angeline. They also introduced in evidence, a deed, executed by her heirs, in 1842, reciting and confirming a partition of the land descended, which had been made many years before, but the evidence of which had been lost. By this instrument, the premises sued for had been assigned and set off to the said Rosalie, their mother.
Defendants proved by a witness that one Dupas bought the land in controversy from Joseph Ladner and Rosalie his wife; put some small improvement upon it, and occupied it for about eighteen months.
A deed of conveyance from Ladner and wife to Dupas was read in evidence to the jury against the objection of the plaintiffs. Also a deed from Dupas to Didier & Piott, and from them to J. W. Elder, the ancester of the defendants. There was testimony that J. W. Elder took a lease from Didier & Piott in 1850, and held under it for three or four years. Joseph Ladner died in 1846 or 1847. Rosalie, his wife, died in 1856 or 1857.
If the conveyance made by Ladner and wife was valid as to the wife, the plaintiffs have no title, and it becomes unnecessary to consider the various points raised by the assignment of errors. It is not shown in evidence that Ladner and wife, or either of them, or any of the plaintiffs, have ever been in possession of the land, since the date of the conveyance to Dupas. There is testimony that the only use and possession has been in Dupas, and those claiming derivatively from him.
The objection to this deed is a defective acknowledgment by Mrs. Ladner.
The rule has been very generally sanctioned by the courts, *342founded as it manifestly is in wisdom, that if the certificate of the officer taking the acknowledgment, discloses a substantial compliance with the law, although the form and words of the statute are not pursued, it will be good.
The duty is committed to a large class of officers, many of whom are, it is well known, illiterate and inexperienced, and to apply to their acts nice and technical criticism, would endanger the title to much property which has been purchased in good faith, and for fair value. The legislature were impressed with the necessity of giving a liberal interpretation to these certificates of acknowledgment. For it prescribes a form to be used by the officer, and declares that any other formula, “of the like effect,” shall be equally valid.
They are to be examined in a spirit of liberality and indulgence, and should be sustained when it can be done by fair legal intendment. Russ v. Wingate, 30 Miss., 446, and cases there cited. Smith v. Williams, 38 Miss., 48.
The form of the certificate is as follows, after reciting the --personal appearance of the husband before the justice, and-his acknowledgment, it continues : “Also Rosalie Ladner, wife of Joseph Ladner, who has been examined separately and .apart from her husband, has declared that she has signed, sealed and delivered these presents, without fear, threats or compulsion of her husband,” etc. Comparing this with the statute, Hutch. Code, p. 608, sec. 19, it will be noted that the words “ private examination,” aod “ as her voluntary act and deed,” “ freely,” are omitted.
Is the certificate, to “ the effect of,” or of the same import as the requirements of the statute ? The policy and intent of the statute was very maturely considered in the case of Love et al. v. Taylor et al., 26 Miss, 574 and 5. In the first opinion delivered, the court, following the case of Warren v. Brown, 25 Miss., 6. held the acknowledgment of the feme covert to be insufficient. But upon a reargument and reconsideration of the point, the case of Warren v. Brown was overruled, and the deed sustained. The *343certificate, as in the case before us, omitted the words, “ private examination,” but contained the word “voluntarily.” The judgment of the court was placed upon the ground, that the mischief which the statute intended to guard against, was the undue influence of the husband, which would be implied in his presence. If the wife was separated from him, although others might be present, she was placed in circumstances to act freely. The court say, “ That the undue influence of others does not appear to have been contemplated;” nor “that the influence of the husband might be exerted through other persons present at the examination.”
The statute proposes to protect the wife against the marital control and influence, as said by the court, “what she is required to acknowledge has reference entirely to her husband, namely, that she acted without fear, threats or compulsion of her husband.”
Mrs. Ladner acknowledged that she signed, sealed and delivered the instrument, and that she did so without the fear, threats and compulsion of her husband. This is certified to have occurred separate and apart from him. If the words used, by fair intendment, imply, that her execution of the deed was “voluntary”' and “ free,” the requirements of the law are satisfied. If she acted without constraint and compulsion of her husband, and that was the undue influence which the statute intended to obviate, then enough appears to show that her conduct was free and voluntary. An acknowledgment of freedom from marital control and influence, puts her within the intendment of the statute in the category of a feme sole. The words, “ without the fear, threats or compulsion of her husband,” import that the conveyance has been made unbiased by him.
If the influence of other persons had been in the mind of the legislature, the requirement would have been not only that the examination should be private as to the husband, but also as to others. The words, “fear, threats or compulsion of the hus*344band,” are used as the antitheses of “free” and “voluntary,” specifically directing the magistrate as to the subjects of his examination.
"By giving to the statute the literal construction inculcated by its intendment, we think that the acknowledgment of Mrs. Ladner is substantially good, and the deed to Dupas passed her estate.
The judgment is therefore affirmed.